MEMORANDUM OF DECISION.
On December 5,1984, the Superior Court (Kennebec County) denied the motion of former husband John J. Finn for modification of the alimony and child support provisions of the divorce judgment dated April 24, 1984, and held him in contempt for failure to pay arrearages of $2,520. Thereafter, Mr. Finn requested findings of fact and conclusions of law under M.R.Civ.P. 52, but the Superior Court denied that request. On Mr. Finn’s appeal, we find that denial to be error. The factual findings contained in the court’s order are inadequate to serve either as the basis for appropriately “facilitating appellate review” or “as the benchmark from which later change in circumstances may be measured.” Cyr v. Cyr, 432 A.2d 793, 796-97 (Me.1981).
While this appeal has been pending, Mr. Finn has brought another motion for modification, which the Superior Court on August 16, 1985, granted in part, while finding him in contempt for failure to pay $7,105 since December 1984. Since the present proceedings initiated by Mr. Finn’s first motion for modification must go back to the Superior Court, we remand with directions that the same justice who heard the second motion shall hear anew the whole matter of modification of the divorce judgment and shall determine on an updat*1235ed record what modification, if any, is justified by change of circumstances from April 24,1984, to the date of his final order. The hearing justice should take into account the temporary reduction in alimony and support payments that he previously found to be justified because of change of circumstances between December 5, 1984, and August 16, 1985.
The entry is:
Judgment vacated; remanded to the Superior Court for further proceedings consistent with the opinion herein.
All concurring.